 1                                                          O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ELLIOT MCGUCKEN, an         )   CV 18-01612-RSWL-KS
   individual                  )
13                             )
                Plaintiff,     )   ORDER re: Defendant’s
14                             )   Motion to Dismiss [18]
                               )
15     v.                      )
                               )
16                             )
   CHIVE MEDIA GROUP, LLC, a   )
17 Texas Limited Liability     )
   Company; and DOES 1-10,     )
18 inclusive                   )
                               )
19                             )
                 Defendant.    )
20                             )
21     Currently before the Court is Defendant Chive Media
22 Group, LLC’s (“Defendant”) Motion to Dismiss [18]
23 (“Motion”).   Having reviewed all papers submitted
24 pertaining to this Motion, the Court NOW FINDS AND
25 RULES AS FOLLOWS: the Court GRANTS Defendant’s Motion
26 WITHOUT LEAVE TO AMEND.
27
28
                               1
 1                           I. BACKGROUND
 2 A.    Factual Background
 3       Plaintiff Elliot McGucken (“Plaintiff”) is an
 4 individual who allegedly created and owns numerous
 5 original photographs (the “Subject Photographs”).
 6 First Am. Compl. ("FAC") ¶ 8, ECF No. 17.          Plaintiff
 7 has allegedly registered or applied to register the
 8 Subject Photographs with the U.S. Copyright Office, and
 9 complied with all necessary formalities of
10 registration.      Id. ¶ 9, 12.     Plaintiff alleges that
11 Defendant Chive Media Group, LLC (“Defendant”)
12 published and hosted posts (the “Subject Posts”) on its
13 websites and networks that incorporated unauthorized
14 copies of the Subject Photographs.1         Id. ¶ 10.
15       Plaintiff alleges that Defendant had access to the
16 Subject Photographs through Plaintiff’s website, online
17 generally, and through a third party.         Id. ¶ 18.
18 Plaintiff also alleges that Defendant copied images of
19 the Subject Photographs and altered the Subject
20 Photographs to remove Plaintiff’s watermark.            Id. ¶ 13.
21 Plaintiff alleged at least one such unauthorized
22 publication (Subject Photograph No. 44) occurred on
23 June 11, 2018.      Id. ¶ 12.     Plaintiff registered the
24 copyright for Subject Photograph No. 44 on February 20,
25 2018.     Id.   Many of the Subject Photographs (including
26
         1
27          Plaintiff attached to the FAC representations of the
     Subject Photographs and the corresponding unauthorized use of
28   those photographs from the Subject Posts. FAC. ¶ 11; Ex. A-B,
     ECF No. 17 1-4.
                                     2
 1 many of the photographs identified in the initial
 2 Complaint) remain active and on Defendant’s website
 3 and/or networks.2        Id. ¶ 16.
 4 B.     Procedural Background
 5        On February 27, 2018, Plaintiff filed his Complaint
 6 [1] alleging copyright infringement, vicarious and/or
 7 contributory infringement, and violations of the
 8 Digital Millennium Copyright Act (“DMCA”).             Defendant
 9 filed a Motion to Dismiss [10] on May 8, 2018, which
10 the Court: (1) granted in part with leave to amend as
11 to Plaintiff’s contributory/vicarious copyright
12 infringement claim and prayer for statutory damages and
13 attorneys’ fees; and (2) denied in part as to
14 Plaintiff’s copyright infringement and DMCA claims.
15 Plaintiff filed his First Amended Complaint [17] on
16 July 31, 2018 alleging copyright infringement and
17 violations of the DMCA.3
18        On August 14, 2018, Defendant filed the current
19 Motion to Dismiss [18], arguing that Plaintiff did not
20 sufficiently plead facts to entitle Plaintiff to
21
          2
              The Subject Photographs still on Defendant’s website
22 and/or networks include the images numbered 7, 9-12, 14, 28-29,
23 44, 53, 55-56, 59, 67, 71, 79, 81, and 83, as identified in
     Exhibit A, and the images numbered 1-7, as identified in Exhibit
24   B. FAC ¶ 16

25        3
            The Court stated in its prior Order that Plaintiff has
     sufficiently pleaded facts to support his claims for copyright
26   infringement and violation of the DMCA. Order re Mot. to Dismiss
     (“Order”) 9:6-8, 12:10-12, ECF No. 16. In the FAC, Plaintiff
27
     dropped his claim for contributory/vicarious copyright
28   infringement, and amended his prayer for statutory damages and
     attorneys’ fees.
                                     3
 1 statutory damages and attorneys’ fees.    Plaintiff
 2 timely opposed [20], and Defendant timely replied [21].
 3                        II. DISCUSSION
 4 A.   Legal Standard
 5      Federal Rule of Civil Procedure 12(b)(6) allows a
 6 party to move for dismissal of one or more claims if
 7 the pleading fails to state a claim upon which relief
 8 can be granted.   A complaint must contain sufficient
 9 facts, accepted as true, to state a plausible claim for
10 relief.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
11 (quotation omitted).    Dismissal is warranted for a
12 “lack of a cognizable legal theory or the absence of
13 sufficient facts alleged under a cognizable legal
14 theory.”    Balistreri v. Pacifica Police Dep’t, 901 F.2d
15 696, 699 (9th Cir. 1988) (citation omitted).
16      “In ruling on a 12(b)(6) motion, a court may
17 generally consider only allegations contained in the
18 pleadings, exhibits attached to the complaint, and
19 matters properly subject to judicial notice.”     Swartz
20 v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)
21 (citation omitted).    A court must presume all factual
22 allegations to be true and draw all reasonable
23 inferences in favor of the non-moving party.     Klarfeld
24 v. United States, 944 F.2d 583, 585 (9th Cir. 1991).
25 The question is not whether the plaintiff will
26 ultimately prevail, but whether the plaintiff is
27 entitled to present evidence to support the claims.
28 Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 184
                                4
 1 (2005) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
 2 (1974)).    While a complaint need not contain detailed
 3 factual allegations, a plaintiff must provide more than
 4 “labels and conclusions” or “a formulaic recitation of
 5 the elements of a cause of action.”    Bell Atl. Corp. v.
 6 Twombly, 550 U.S. 544, 555 (2007).    However, a
 7 complaint "should not be dismissed under Rule 12(b)(6)
 8 ‘unless it appears beyond doubt that the plaintiff can
 9 prove no set of facts in support of his claim which
10 would entitle him to relief.'"    Balistreri, 901 F.2d at
11 699 (citing Conley v. Gibson, 355 U.S. 41, 45-46
12 (1957)).
13 B.   Discussion
14      “Registration prior to infringement or, if the work
15 is published, within three months of publication, is
16 necessary for an owner to obtain statutory damages and
17 attorneys’ fees.”    Alaska Stock, LLC v. Houghton
18 Mifflin Harcourt Pub. Co., 747 F.3d 673, 678 (9th Cir.
19 2014) (citing 17 U.S.C. § 412).    Section 412 requires
20 the identification of three events as a prerequisite to
21 statutory damages and attorneys’ fees: the date
22 infringement commenced, the date of registration, and
23 the date of first publication.    Lickerish, Inc. v.
24 Alpha Media Grp., No. CV1300377DMGSSX, 2014 WL
25 12589641, at *5 (C.D. Cal. Jan. 2, 2014)(citation
26 omitted).
27      Here, Defendant again seeks to dismiss Plaintiff’s
28 prayer for statutory damages and attorneys’ fees under
                                5
 1 17 U.S.C. § 412 for failure to cure the deficiencies
 2 identified in this Court’s prior Order [16], namely
 3 that Plaintiff did not identify: (1) the date the
 4 alleged infringement commenced, (2) the date the
 5 copyrights were allegedly registered, and (3) the date
 6 of first publication of the works.          Order re Motion to
 7 Dismiss (“Order”) 14:2-9, ECF No. 16.          Defendant argues
 8 that Plaintiff again failed to include the required
 9 dates in his FAC.       Defendant points out that Plaintiff
10 alleged a single date of copyright registration,
11 February 20, 2018, and one post-registration
12 infringement date of June 11, 2018, for only one of the
13 94 Subject Photographs.        Def.’s Mot. 4:17-23, ECF No.
14 18.
15        Plaintiff argues that Defendant’s motion is
16 premature at this stage because, absent discovery and
17 factual development, Plaintiff cannot determine the
18 facts that surround the June 11, 2018 infringement or
19 any other potentially separate infringements.           Opp’n at
20 7:10-21.     However, this Court already decided that
21 dismissal at this stage is not premature.4          Plaintiff
22
23        4
            “Plaintiff argues that Defendant’s challenge to the
24   statutory damages request is premature. However, ‘[a] decision
     on the availability of statutory remedies is not premature
25   because the plaintiff[’]s pleadings contain a request for an
     award of statutory damages as well as attorney’s fees.’ Inst.
26   for the Dev. of Earth Awareness v. People for the Ethical
     Treatment of Animals, 08 CIV. 6195 (PKC), 2009 U.S. Dist. LEXIS
27   96951, at *10 (S.D.N.Y. Oct. 9, 2009); see Martin v. Walt Disney
     Internet Grp., No. 09CV1601-MMA (POR), 2010 U.S. Dist. LEXIS
28   65036, at *8 (S.D. Cal. June 30, 2010) (‘As a preliminary matter,
                                     6
 1 also argues he is not responsible for showing facts
 2 that are within the Defendant’s control, but this Court
 3 also rejected this argument finding that because the
 4 alleged infringement has occurred on a “single,
 5 publicly accessible website,” the facts are available
 6 to Plaintiff.      See Order at 13:14-25 (citing Wright v.
 7 Buzzfeed, Inc., No. 2:18-cv-02187-CAS (AFMx), 2018 U.S.
 8 Dist. LEXIS 93641, at *8 (C.D. Cal. June 4,
 9 2018)(finding “no indication that knowledge regarding
10 infringement is ‘particularly within Buzzfeed’s
11 possession and control’” when all infringement occurred
12 on one website)).
13        Finally, Plaintiff argues that because Defendant’s
14 post-registration infringement on June 11, 2018
15 occurred after this litigation began, there may be
16 discoverable independent acts of infringement not
17 expressly alleged in the FAC, rendering dismissal
18 premature.      Pl.’s Opp’n 8:10-15, ECF No. 20.          However,
19 the alleged post-registration infringement concerns
20 publication of the same photograph previously published
21 on the same website, and is not an independent act of
22 infringement.5      See FAC ¶ 12; id. Ex. A.         Thus, it is
23
24 the Court has the authority to decide whether Plaintiff has
25 stated a claim for statutory damages and attorney’s fees on a
     motion to dismiss.’).”   Order, 12:27-13:13, ECF No. 16.
26        5
            Plaintiff relies on Crytek    GMBH v. Cloud Imperium Games
27   Corp., No. CVC 17-8937-DMG (FFMx)    (C.D. Cal. Aug. 14, 2018), and
     its cite to Guillot-Vogt Assocs.,    Inc. v. Holly & Smith, 848 F.
28   Supp. 682 (E.D. La. 1994) to make    this argument. However
                                      7
 1 not premature to decide whether recovery of statutory
 2 damages and attorneys’ fees is precluded at the motion
 3 to dismiss stage.        See Marderosian v. Warner Bros.
 4 Entm’t, No. 2:17-cv-01062-CAS (GJSx), 2017 U.S. Dist.
 5 LEXIS 66173 (C.D. Cal. May 1, 2017)(granting motion
 6 dismiss claims for statutory damages/attorneys’ fees);
 7 Lickerish, 2014 WL 12589641 at * 5 (same).
 8       1. 93 of 94 Subject Photographs
 9       Defendant argues that Plaintiff did not plead any
10 facts in his FAC regarding the date infringement
11 commenced, the date of registration, or the date of
12 first publication, as to 93 of the 946 Subject
13 Photographs alleged.        Mot. at 5:12-17.     Despite
14 instruction by this Court’s prior Order to plead
15 information about the three required dates, Plaintiff
16 only pleads one date of registration for Subject
17 Photograph No. 44.        FAC ¶ 12; id. Ex. A.      This is
18 insufficient, especially in light of this Court’s note
19 that knowledge of such dates is likely within
20 Plaintiff’s possession because the URLs of each
21 photograph in the Exhibits attached to the Complaint
22 include the dates of the post.          Order at 13:26-28.     By
23 not including any dates, Plaintiff has again failed to
24
25 Guillot-Vogt is inapplicable and unpersuasive because there, the
     post-registration acts related to the distinct rights to
26   distribute and prepare derivative works, while the pre-
     registration act involved copying. 848 F. Supp. at 690-91.
27
         6
             Plaintiff adds seven new photographs in his FAC, totaling
28 94 Subject Photographs.     See FAC ¶16; id. Ex. B, ECF No. 17-4.
                                      8
 1 properly plead facts sufficient for a prayer of
 2 statutory damages and attorneys’ fees.     See Lickerish,
 3 2014 WL 12589641, at *5-6 (C.D. Cal. Jan. 2,
 4 2014)(granting motion to dismiss for plaintiff’s
 5 failure to plead the dates of first infringement).
 6 Thus, the Court GRANTS Defendant’s Motion to Dismiss as
 7 to 93 of the 94 Subject Photographs.
 8       2. Subject Photograph No. 44
 9       The one registration date Plaintiff identifies in
10 the FAC pertains to Subject Photograph No. 44.      FAC ¶
11 12.   Plaintiff alleges he registered the copyright for
12 Subject Photograph No. 44 on February 20, 2018, and
13 that Defendant infringed the copyright by posting the
14 photograph on June 11, 2018.     Id.   Although Plaintiff
15 adds the registration and infringement dates, Plaintiff
16 fails to plead the third required event, the date of
17 first publication.   As discussed above with regard to
18 the remaining 93 photographs, Plaintiff’s claim for
19 statutory damages and attorneys’ fees as to Subject
20 Photograph No. 44 is insufficient for this reason
21 alone.
22       Moreover, a review of the URLs reveals that
23 multiple alleged acts of infringement of Subject
24 Photograph No. 44 occurred prior to Plaintiff’s
25 registration.   The URLs below the image include four
26 dates: (1) September 20, 2012, (2) December 9, 2013,
27 (3) December 12, 2013, and (4) June 11, 2018.     See FAC,
28 Ex. A - Part 2, ECF No. 17-2.     The two fundamental
                                9
 1 purposes of § 412 are: “by denying an award of
 2 statutory damages and attorney’s fees where
 3 infringement takes place before registration, Congress
 4 sought to provide copyright owners with an incentive to
 5 register their copyrights promptly” and “encourage[]
 6 potential infringers to check the Copyright Office’s
 7 database.”   Derek Andrew, Inc. v. Poof Apparel Corp.,
 8 528 F.3d 696, 700 (9th Cir. 2008).    Because Plaintiff
 9 registered his copyright on February 20, 2018,
10 Plaintiff cannot recover statutory damages and
11 attorneys’ fees for publications occurring five years
12 prior to registering his copyright.    See id. at 699
13 (“Section 412(2) mandates that, in order to recover
14 statutory damages, the copyrighted work must have been
15 registered prior to commencement of the infringement .
16 . . .”).
17     The issue is then whether Plaintiff can recover
18 under § 412 for the allegedly infringing post that
19 occurred on June 11, 2018.    The Ninth Circuit has held
20 that “the first act of infringement in a series of
21 ongoing infringements of the same kind marks the
22 commencement of one continuing infringement under §
23 412.”   Derek Andrew, Inc., 528 F.3d at 701; See Mason
24 v. Montgomery Data, Inc., 967 F.2d 135, 143 (5th Cir.
25 1992)(section 412 requires that “statutory damages be
26 denied not only for the particular infringement that a
27 defendant commenced before registration, but for all of
28 that defendant's infringements of a work if one of
                                10
1 those infringements commenced prior to registration”).
2
3      Defendant puts forth this “continuing infringement”
4 argument, that although the June 11, 2018 infringement
5 occurred post-registration, it is part of a series of
6 one continuing infringement that began prior to
7 registration.     Plaintiff argues that the June 11, 2018
8 post is a separate and different kind of infringement.
9 Plaintiff alleges that as of July 16, 2018, Subject
10 Photograph No. 44 remains active and on display on
11 Defendant’s website.     FAC ¶ 16.   Plaintiff attaches
12 Subject Photograph No. 44 to the FAC, along with the
13 associated URLs to where Defendant allegedly posted the
14 photograph.     See FAC, Ex. A - Part 2 at 41.   Upon
15 review of the URLs, active links dating back to at
16 least 2013 are listed as displaying Subject Photograph
17 No. 44.   Id.    Each URL is to the same website,
18 thechive.com.    Id.    Thus, Defendant’s post on June 11,
19 2018 is not “separate and distinct” because Defendant
20 posted the same photograph on the same website prior to
21 the registration date, that has remained active since
22 as early as 2013.      See Derek Andrew, Inc., 528 F.3d at
23 700-01 (finding no legally significant difference of
24 the pre- and post-registration infringement of a hang
25 tag, because although the infringing hang tag was used
26 on different garments, the hang tag itself was the
27 same); Segura v. SOFA Entm't, Inc., No.
28 3:16-cv-0938-AC, 2017 U.S. Dist. LEXIS 80101, at
                                  11
 1 *11-812 (D. Or. May 24, 2017)(“When the same defendant
 2 infringes on the same protected work in the same manner
 3 as it did prior to the work's registration, the
 4 post-registration infringement constitutes the
 5 continuation of a series of ongoing
 6 infringements.”)(citation omitted).
 7       Plaintiff argues that there was a gap of four years
 8 and five months between Defendant’s last post of
 9 Subject Photograph No. 44, and the June 11, 2018 post,
10 and as a result, the infringement cannot be continuous.
11 While “infringement is not continuous if infringement
12 ceased for an appreciable duration of time,” whether
13 the cessation is material “depends on the facts of the
14 case and the relevant case law.”           Segura, 2017 U.S.
15 Dist. LEXIS 80101, at *7-8.           Plaintiff has cited no
16 authority that four years and five months renders the
17 infringement not continuous.           Indeed, “courts have not
18 defined [what] the [] minimum length of time necessary
19 to constitute cessation of infringement between pre-
20 and post-copyright registration, such that the post-
21 registration infringement is not a continuation of the
22 pre-registration infringement.”           Id. at *10.7
23
24       7
            The Court is aware of only one case in this district
25   allowing § 412 remedies because of some cessation of
     infringement, Rosen v. Netfronts, Inc., No. CV 12-658 CAS FFMX,
26   2013 WL 3467205, at *3 (C.D. Cal. July 9, 2013). However, in
     Rosen the Defendant ceased displaying allegedly infringing
27   photographs from 2005-2010 while the defendant’s entire website
     was shut down. 2013 WL 3467205 at *9. Here, while Defendant did
28   not post Subject Photograph No. 44 for nearly five years, unlike
                                    12
 1       Here, Defendant’s alleged infringement is
 2 continuous.     Defendant’s infringement of Subject
 3 Photograph No. 44 began in 2012, well before Plaintiff
 4 registered his copyright in 2018.        And as discussed
 5 above, Defendant’s infringement was of the same kind
 6 because it was the same photograph posted on the same
 7 website.
 8       In sum, Plaintiff’s prayer for statutory damages
 9 and attorneys’ fees as to Subject Photograph No. 44
10 fails for three reasons: (1) Plaintiff failed to allege
11 the date of first publication, despite being on notice
12 from this Court’s prior Order;(2) many of the
13 infringement dates occurred prior to registration; and
14 (3) the one date that occurred post-registration
15 constitutes continuing infringement.        Consequently,
16 Plaintiff is precluded from statutory damages and
17 attorneys’ fees and the Court GRANTS Defendant’s Motion
18 to Dismiss as to Subject Photograph No. 44.
19       3.   Leave to Amend
20       Defendant filed a Motion to Dismiss Plaintiff’s
21 initial Complaint, which the Court granted with leave
22 to amend.     Despite the Court’s prior Order, Plaintiff
23 failed to plead the dates of registration for all but
24 one of the Subject Photographs, and even for that
25 Subject Photograph, Plaintiff failed to plead the date
26
27 the defendant in Rosen, Plaintiff did not allege Defendant ever
   shut down its website or ceased displaying the subject photos.
28
                                   13
 1 of first publication.     Because the Court’s prior Order
 2 put Plaintiff on notice of the potential pleading
 3 defects regarding statutory damages and attorneys’
 4 fees, and in light of the fact that Plaintiff still
 5 fails to remedy the defects, the Court DENIES leave to
 6 amend.    See Lickerish, 2014 WL 12589641 at *8 n. 10
 7 (denying leave to amend for failure to remedy section §
 8 412 defects plaintiff was on notice of from a prior
 9 order); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th
10 Cir. 1992) (noting a district court’s discretion to
11 deny leave to amend is particularly broad where it has
12 afforded the plaintiff one or more opportunities to
13 amend).
14                       III. CONCLUSION
15     Based on the foregoing, the Court GRANTS
16 Defendant’s Motion to Dismiss Plaintiff’s prayer for
17 statutory damages and attorneys’ fees WITHOUT LEAVE TO
18 AMEND.
19
20 IT IS SO ORDERED.
21
22 DATED: November 8, 2018        s/ RONALD S.W. LEW
23                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
24
25
26
27
28
                                 14
